Citation Nr: 0532525	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-21 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which denied the veteran entitlement to 
service connection for PTSD.

In March 2005, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file. 


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.

2.  The stressors claimed by the veteran are not corroborated 
by any supporting evidence.

3.  A substantiated diagnosis of PTSD has not been 
established.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a May 2003 statement of 
the case and a supplemental statement of the case dated in 
October 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in a May 2002 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  The veteran was furthermore provided and 
completed a PTSD questionnaire describing the event in 
service, which he feels contributed to his current claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument 

The Board finds that in the instant case the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, and his service personnel 
records show that during the Vietnam Era the veteran 
performed duties as a light and heavy vehicle driver.  Those 
duties were performed in Germany.  His decorations consist of 
the National Defense Service Medal and the Good Conduct 
Medal.

The veteran's service medical records are negative for any 
complaints, findings, and or diagnosis of a nervous disorder 
of any kind.  On the veteran's March 1968 medical examination 
for service separation a clinical evaluation of the veteran 
found no psychiatric abnormality.    

VA outpatient treatment records compiled between January 2001 
and January 2002 include a January 2001 Mental Health Clinic 
progress note recording that the veteran was being followed 
for depression/anxiety after his 1997 coronary artery bypass 
graft.  The veteran reported that he had been having 
increasing difficulty sleeping at night, for some weeks now, 
but didn't know why.  Following a mental status examination, 
major depression, situational - health and financial related 
was diagnosed.  When seen in August 2001, the veteran 
reported periods of being very tearful "for no reason."  
Depression was the diagnostic assessment.  In October 2001, 
the veteran related to his examiner that he was suffering 
from depression secondary to his health and financial 
problems.  He was noted on mental status examination to be 
very sad appearing and on the verge of tears. Major 
depression, recurrent without psychotic features was the 
diagnostic assessment.

In December 2001, the veteran presented to a VA mental health 
clinic for follow-up evaluation.  He reported that while on 
active duty, stationed in Germany, his platoon sergeant 
threatened him for two years that if he screwed up he would 
send him to Vietnam. It was noted that he had nightmares 
about war even though he never went to Vietnam.  The veteran 
reported that his sergeant harassed him, threatening to send 
him to Vietnam and woke him up in the middle of the night to 
give him "a hard time."  PTSD was the Axis I diagnosis.

On a follow-up evaluation in January 2002, the veteran 
reported that he had experienced a bad dream in November and 
on the following day had behaved really badly with his wife 
and stepson.  He said he had fleeting thoughts of shooting 
the latter before he was able to calm down.  He related 
feeling very frustrated by health problems and feels like the 
VA is blowing him off.  On mental status examination, the 
veteran was described as an anxious man who becomes more 
anxious as he talks about how upset and frustrated he is 
feeling.  PTSD and major depression were the axis I 
diagnoses.

On his PTSD questionnaire, the veteran reported that being 
"threatened everyday by platoon Sgt." was the event 
experienced during service, which contributed to his current 
claim for service connection for PTSD.  He reported that this 
occurred during his tour of duty in Germany between 1966 and 
1968.  He identified four service members, which were 
witnesses to this event by name and general geographical 
location.   

In August 2002, the veteran was hospitalized at a private 
medical facility for complaints of depression, as well as 
suicidal and homicidal ideations.  The veteran was noted to 
be a Vietnam veteran and to have a history of major 
depression and PTSD.  On his initial psychiatric evaluation 
on admission, the veteran reported that he was 18 years old 
when he got drafted to go to Vietnam and was put in extreme 
stressful situations.  He said that he started having severe 
panic attacks, crying spells, nightmares and flashbacks of 
the Vietnam War as well as aggression towards his wife.  
PTSD, diabetes, and cardiac bypass surgery were the discharge 
diagnoses.  

In September 2003 the veteran appeared at the RO and 
presented testimony before a hearing officer.  The veteran 
said that during service he performed duties as a truck 
driver in Germany.  He essentially said that during his 
assignment his motor pool sergeant constantly harassed him.  
He testified that this individual would tell him on a daily 
basis "I can send you to Vietnam as long as you got 6 months 
or better."  He further testified that this individual would 
come to his room on Sundays and further "tell me what he was 
going to do to me."  The veteran said that he felt 
threatened by this individual but never informed anybody in 
service, as he was scared to talk to anyone about this.  He 
further testified that, although he has made attempts, he has 
been unable to contact any of the individuals (who might have 
been witness to these events) in his squad.   

At his hearing in March 2005, the veteran testified that he 
was initially diagnosed as having PTSD in 2002.  He testified 
that while in service he was threatened all the time by his 
Sergeant that he was going to be sent to Vietnam.  He said 
that he never sought treatment related to this or reported 
these incidents to any authority.       

Analysis

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that he engaged in combat, in that those terms 
encompass both combat and non-combat duties.  VAOPGCPREC 12-
99.

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that he had actual combat with 
the enemy.  The veteran does not contend otherwise.  Further 
his DD Form 214 shows no certificate or awards denoting 
participation in combat, and his military occupational 
specialty (a heavy truck driver does not suggest that he 
served in combat.  The Board finds, therefore, that the 
veteran did not participate in combat while in service, and 
that corroborating evidence of the claimed events having 
actually occurred is required to support his claim.  Doran, 
6 Vet. App. at 288-89.

The veteran alleges that harassment by his motor pool 
sergeant to include constant threats of having him 
transferred to Vietnam caused his PTSD.  Notwithstanding the 
idle nature of this threat (it can reasonably be assumed that 
generally assignment transfers of this nature are not within 
the purview of a motor pool sergeant), the veteran has not 
been able to provide any verification of the 
harassment/threat he alleges.  His personal accounts of his 
stressful experiences while stationed in Germany are not 
independently supported and his accounts of events are 
unverifiable.  The Board finds, therefore, that his claim is 
not supported by corroborating evidence that his alleged in-
service stressors occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  

The medical evidence reflects a diagnosis of PTSD, which has 
been attributed to the veteran's alleged experiences in 
Germany.  The diagnosis was, however, based on the veteran's 
reported history that is not supported by any corroborating 
evidence.  Because the diagnosis was based on reported 
history, rather than documented history, the medical evidence 
reflecting that diagnosis is not probative for the purpose of 
adjudicating the veteran's claim for service connection for 
PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on the veteran's recitation of 
service history, and not his documented history, is not 
probative).

In summary, the evidence shows that the veteran did not serve 
in combat, and his claimed stressor is not corroborated by 
credible supporting evidence.  In addition, because his 
claimed stressor is not corroborated, a substantiated 
diagnosis of PTSD has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	CHISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


